 Case 0:17-cv-60533-JEM Document 153 Entered on FLSD Docket 12/10/2018 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                 Fort Lauderdale Division

                    Case Number: 17-cv-60533-MARTINEZ/OTAZO-REYES

     RODNEY SCOTT PATTERSON,

           Plaintiff,

     vs.

     AMERICAN AIRLINES, INC.,

           Defendant.
                                          /

           Plaintiff’s Reply re: Objection to Magistrate Judge’s Report and
                      Recommendation on American Airlines, Inc.’s
                  Motion to Exclude Opinion Testimony by Dr. Caddy

             Plaintiff, Rodney Scott Patterson, replies as follows to American

     Airlines, Inc.’s Opposition to Plaintiff’s Objections to Magistrate Judge

     Otazo-Reyes’s Report and Recommendation, DE 152:

             As has been its wont throughout this litigation, American Airlines has

     used its response to Lt. Col. Patterson’s objections to the Report and

     Recommendation (“R&R”) to reargue its motion for summary judgment, id.

     at 1-3, and to generally disparage plaintiff, giving scant focus to the two

     narrow issues, i.e.:

             One, if Dr. Knippa testifies, or if his report should somehow otherwise

     come into evidence, should Glenn R. Caddy, Ph.D., a board-certified clinical




aa
pa   The Amlong Firm ! 500 Northeast Fourth Street !   Fort Lauderdale, FL 33301   !   954.462.1983
Case 0:17-cv-60533-JEM Document 153 Entered on FLSD Docket 12/10/2018 Page 2 of 4



  psychologist and a former Professor of Psychology who taught, inter alia,

  psychological testing, be allowed to point out to the jury the Dr. Knippa’s

  highly irregular method of suggesting, even when not quite being able to

  diagnose, that Lt. Col. Patterson suffers, e.g., a personality order with

  narcissistic features, borders on autism, has interpersonal limitations and

  needs counseling.

        Even were there a clear-error standard at play,1 and there is not, it

  would be a clearly erroneous factual finding to determine that Dr. Caddy

  planned to testify that Dr. Knippa was “biased.” The testimony at the

  hearing clearly showed otherwise.

        While having no intention of telling jurors that he thinks that Dr.

  Knippa is biased towards American, or is engaging in “hired-gun” behavior,

  Dr. Caddy would simply set forth his assessment of how irregular Dr.

  Knippa’s report was on clinical psychology issues and allow jurors to draw

  their own conclusions about Dr. Knippa’s credibility.

        Two, although Dr. Caddy has been retained as an expert primarily to

  counter testimony by any American expert, and would not be used to

  criticize Dr. Knippa’s report unless Dr. Knippa testified or the report (or its



        1
         American’s argument that one cannot make to the district court an
  argument that one made to a magistrate judge below is ludicrous, since
  once cannot necessarily argue an issue on appeal to a district court that one
  did not raise below. See Williams v. McNeil, 557 F.3d 1287, 1292 (11th Cir.
  2009) (“a district court has discretion to decline to consider a party's
  argument when that argument was not first presented to the magistrate
  judge”).



                                                                       Page 2 of 4
Case 0:17-cv-60533-JEM Document 153 Entered on FLSD Docket 12/10/2018 Page 3 of 4



  substance) somehow found its way into evidence without his testimony, see

  Plaintiff’s Motion in Limine re: Reports of Knippa, Bercaw/ Fonseca, DE 102,

  Lt. Col. Patterson should not be precluded from using Dr. Caddy to counter

  any of the lay testimony that American seeks to introduce to suggest that

  Lt. Col. Patterson appeared to be mentally ill. See, e.g., Defendant’s

  Response, at 2, offering its rationale for admitting such testimony:

                Following an investigation of the complaint against Plaintiff,
        American’s HR Department in Miami prepared a written report in
        December 2015. In that report, American’s HR Department observed
        that, “the majority of the employees interviewed described [Plaintiff]
        as a habitual liar/story teller” whose conduct led “multiple employees
        . . . to question his ability to operate the aircraft safely; it left them
        with an impression that ‘he’s not quite all there.’”

  See also Plaintiff’s Motion in Limine re: § 20 Letters from Beach, Bond, DE

  101, and Plaintiff’s Motion in Limine re: Human Resources Close-out Memo,

  DE 104.

        While Lt. Col. Patterson does not plan to use Dr. Caddy as anything

  but an rebuttal expert, he should not be prohibit him from being used to

  rebut any insinuation of mental illness on the part of Lt. Col. Patterson.

                                    Conclusion

        Plaintiff, Rodney Scott Patterson, respectfully requests this Court,

  based on the authorities cited and the arguments presented, to overrule the

  magistrate judge’s report and recommendation.




                                                                       Page 3 of 4
Case 0:17-cv-60533-JEM Document 153 Entered on FLSD Docket 12/10/2018 Page 4 of 4



                                                         Respectfully Submitted,

                                                         /s/   William R. Amlong
                                                         WILLIAM R. AMLONG
                                                         Florida Bar No.: 470228
                                                         WRAmlong@TheAmlongFirm.com
                                                         KAREN COOLMAN AMLONG
                                                         Florida Bar No.: 275565
                                                         KAmlong@TheAmlongFirm.com

                                                         AMLONG & AMLONG, P.A.
                                                         500 Northeast Fourth Street
                                                         Second Floor
                                                         Fort Lauderdale, Florida 33301
                                                         Telephone: (954) 462-1983
                                                         Facsimile: (954) 463-5008

                                                         NOEL C. PACE
                                                         noel.c.pace.esq@gmail.com
                                                         Confidential Communiqué to
                                                         William Amlong, Esquire

                                                         Admitted Pro Hac Vice
                                                         206 NW 91st Street
                                                         El Portal, FL
                                                         (305) 710-3713

                                                         Attorneys for Plaintiff,
                                                              Rodney Scott Patterson

                                    Certificate of Service

        I HEREBY CERTIFY that a true and correct copy of the foregoing has
  been filed using the ECF function of United States District Court for the
  Southern District of Florida and thereby has been distributed to all of the
  parties and counsel of record in this matter.

                                                         /s/  William R. Amlong
                                                         WILLIAM R. AMLONG
  \\amlong3\cpshare\CPWin\HISTORY\181105_0001\1538.249




                                                                                   Page 4 of 4
